DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on November 02, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 11-19, 22, and 24-25 were canceled. Claims 1-10, 20-21, 23, and 26 are now renumbered as claims 1-14 are pending.
5.	The information disclosure statement filed October 18, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.	

ALLOWABLE SUBJECT MATTER
	6.	Claims 1-10, 20-21, 23, and 26 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 
For independent claim 1,
Since, no prior art was found to teach: “establish whether the block of data was ciphered by the terminal device using a cipher key corresponding to a first cipher key associated with the first network access node or corresponding to a second cipher key associated with the second network access node, wherein the first network access node is configured to receive a block of uplink data from the terminal device on grant-free radio resources” in combination with “in response to establishing the block of data has been ciphered using a cipher key corresponding to the first cipher key, decipher the block of data using the first cipher key; and in response to establishing the block of data has been ciphered using a cipher key corresponding to the second cipher key, forward the block of data to the second network access node.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For independent claim 20,
Since, no prior art was found to teach: “the block of data is ciphered by the terminal device using a cipher key corresponding to a second cipher key associated with the second network access node rather than a cipher key corresponding to a first cipher key associated with the first network access node, wherein the terminal device is configured to transmit an indication of the cipher key used to encipher the data in a header for the data block” in combination with “subsequently transmit to the first network access node an indication the terminal device will not send further data ciphered with a cipher key corresponding to the second cipher key” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For independent claim 26,
Since, no prior art was found to teach: “establish whether the block of data was ciphered by the terminal device using a cipher key corresponding to a first cipher key associated with the first network access node or corresponding to a second cipher key associated with the second network access node, wherein: the first network access node comprises a target network access node for a handover procedure for the terminal device involving the first network access node and the second network access node, or the first network access node comprises a source network access node for a handover procedure for the terminal device involving the first network access node and the second network access node” in combination withPage 5 of 8 “4851-7074-1493.2DOCKET NO.: 106693.300031/2017P00897WOUSPATENTin response to establishing the block of data has been ciphered using a cipher key corresponding to the second cipher key, forward the block of data to the second network access node.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For dependent claims 2-10, 21, and 23, the claims are allowed due to their dependency on allowable independent claims 1, 20, and 26.
8.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 20, and 26 with proper motivation before the time it was effectively filed.
9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon:
WO 2010/101442 A2: The mobile relay station 904 assigned the uplink resource transmits an RRC connection reconfiguration complete message to the target base station 908 in step 932. The RRC connection reconfiguration complete message includes an uplink buffer status report message for the mobile terminals 900 and 902. Here, the uplink buffer status report message includes resource information necessary for each mobile terminal to transmit an encryption mode completion message and resource information necessary for transmitting uplink data stored during a handover procedure. In step 1011, the mobile relay station generates an RRC connection reconfiguration complete message and transmits it to the target base station. Here, the mobile relay station includes a message reporting an uplink buffer status for mobile terminals subordinated to the RRC connection reconfiguration complete message. That is, the mobile relay station transmits an encryption mode completion message to a mobile terminal subordinate to the mobile station, calculates resource information necessary for transmitting uplink data stored during 
US 6,138,020 (Galyas et al.): (48) In FIG. 5 is shown a flowchart of the method for a handover according to the present invention as applied to a GSM mobile communications system. Reference will also be made to FIG. 4a, the intercell handover, as the procedure in FIG. 5 is followed. After a decision is made to perform a handover, block 10, by the Base Station Controller, the Base Station Controller sends a CHANNEL ACTIVATION message, block 20, to BTS2, see BTS2 350 in FIG. 4a. A CHANNEL ACTIVATION message is a simple request and acknowledgment procedure which contains information specifying the transmission mode, the cipher mode and the downlink and uplink continuous transmission mode. In addition, it contains the information needed by the Mobile Station 310 for access and the first power control settings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438